I'~~EATI-ORYEY                      GENERAL
                               OF    TEXAS




Eonor8bl~ c. 0. Xendenhall
County Auditor
Chrmberr County
Anahuao, Toxar

Dear Sir:                            opinion l&e O-6401
                                     Xe: (1) Is it requ%r*d that thr dutier of
                                     th* County Auditor of Chamkra Cour~$vb
                                     lxtondmd to the Chambera-Librty County
                                     Havi ltier District)
                                           f 2) Ear the County Commi~elonsrr of
                                     the Chambers-Liberty County Navigation MI-
                                     triti    authority to rot the bnd af the
                                     County Trramner at an amount 1~s than
                                     doubla a# rat forth thorolat
          Wa ham rooolvod ud oonrldeird your requert for a~ l     piaioa .n the
above    mattar*, raid rmquaat nadiag aa followr:

               ‘Therr ham rroently brra orgaaltad im t hir aad part of
          Librrky County, the Chambrrr-Llkrty Countirr Bavigation Dia%,
          lndtho petition  to tho Canmirrionorr  Court rotr forth that rmne
          till k organisod Tudor Chaptor 6 Aotr 59th Lsg, Regular Boalion,
          1926, Artiolr 6266h. Aad looordlmg to Vornonr Statuter thir la
          part of Chaptrr 9 draliag with avigation   dirtriotro Beforenor
          la alao made ta 6ao. 69 of Art. 16 rf the Conrtitution.

                W nuld like rory muah to harm axawarad tb       hlledng
          quogtioar doallng with thlr dirtrid:

                “II it required that- th@ duties   of tha County Auditor k
          lx to ndotothir
                      d      dlrtriot, and ho b    rrquind to imporr thm
          thorooat

               “Ear the commlsrionerr i~this dirtriot authority to sot
          the bond of the County Tnaruror at an amouat lerr than double
          at ret forth therein?”

       Artirle 6266h of Vormor’a Annotated Civil Btatutor refarrgd to ly
you was pasomd in 1926 a8d, ri8.0 maid Artiola    maker BO roforomoorhtmr
to the 8orrloo# of a’county Auditer foi lhvigatio8   Di#trlotr oreised
under itr previrionr,  it ia neoorrary ta look ti other rtatutao garorning
ruoh dlstrlrtr.

           Artielo 826Sa, Sootion 2, of raid statutea,   rhioh was parrrd in
 1929,    oontaiar the follodag   provision: _
Hmnorablo 0. 0. Wdraball,             -68     2 (O-6401)




               .. . . Thor0 hmi8g 8-o quortioa a8 to the vor8
         rdorrrd    m l*riptiom      Dirtriotm odor the d.lffrr*nt A,rtr
         horokfom    prrod,   it 18 horobydo*larod tlmt all hlga-
         tloa Mmtrioba, horotdoro        8natod or honaftor    ta bo
         oroatod, under lqr of the Arta of UN bgir1atux-aa&hoe
         lriag Ibo *mat188 themof, ham ud @thlr             bt  arm granted,
         ud rhall hmo Ul th8 powera lo a fo r rly o ArtiUor,
                                                          d         8229,
         8267, 8266, 6269, 6240, 8241, 0242, 6246. and 8246, Tltl*
         126, 6u+divieir~V,     Chapt*r 9, Eootla 2A, R8vl**d Civil
         Statutor rf 1926, and a11 aam&mftr Choirto, ngardl888 of
         whothrr or m*t than 18 a 8ity of 100,000 ixhabltart8         lr
         mor8 rlthia thr boundari** of raid Mstrl&,         and all Aotr
         lf raid Dlrtrl8tr   hotitof*r8     8xsrrlrlag lxy of *u*h pewerr
         lr o h o r o b yv8lldatod.         . . .’

    ,
         &rtl*l*   8246 li raid *tatut**          rradr    l*   follomt

                  lSuo h laamirrioarrr     may mpluy rush porrozra# they may
         drm nrtorrrry for th8 ornrtrurtioa,           maintwanoo,    qwatlo8,
         ud drrelrpn88toftho kviptioa                ~rtrht, it8 bu*i.m*** aad
         farilitiir,       prrrorik    their  dutior ud fix th*lr oompauatloa,
         ad th* County Auditor, a8 Auditor for rush Swlgati*a               Mrtriet
         harlmg Cargo p8rt fa*ilitior,          lhallmako ruoh additional      n-
         port8 md p8rf.n~ 8uoh *ro*umtiry 8orri888 18 ldditi*8 to thorr
          sow rrquirrd ly lm l* may k roaroaablr laoidrat tr thr pnp*r
          amduat      of the burin888 or 8u8h dlrtrl*t*,      $oridod th8 oompa-
          ration     of thr C*unty Auditrr wh8 *hall *8t h*rruador ud thr
          pmirlomr        of Tit18 64, 6ubdlvirion 2, 8hUl k fimd aad dr-
          termlnod by fhr judge of thr Dlrtrirt          Court or oourtr having
          jurirdl8tlon       la raid rouaty dtor duo howimg dth rorpoot to
          tb     am&      ud valw of the mrv’iao~ prrfmmd,         vhioh amout
          8hUl'k       paid a8nthly frr th8 fwdr of *aid Eavigatioa MI-
          trirt,     ud f'urbbr providedthat +&IO       maxi80 8aouat whi*hr*y
          k all8nd %y raid Dlrtrlti           Judgor for arid rrnlrrr    *hall let
          loood thr mount now king pUd.”

         It till  k aotrd thnt &tie18  8246 pravldrr  tht   *the County Auditor,
a8 Audltrr t*r mob Ilrrigatioa Dirtriot hariag larg8 port f*olliti**,*     *hall
p8rfwm lortain mood dutir8, ud hi8 rrparatioa         thotrfor *hall bo fiad
by l*rtala dirtrirt    judgrr mdrr thr rulrr thordr laid drr, hrt raid pm-
ririrnr vo too uaaortUm ud lndoffnitr       ta bo of uy foror or ofhot    for
tho i*llniag     roa**ma1

        8ai.d prorlrirr    do r*t at forth rhothortho       County Auditor *hall
 prfom    th8 r*rri*o*    mmad aly rh8mth*,higatlom          M*tri*t har large
 port farllitior;    it I* not mad8 ol**r rl*th*p tho County Auditor o8a l     Uy
 p8rformtho lddlUoxU *orrl~*        ramod itter h8 had k88 8-d        am Auditor
 frr a hvigatior Dirtrirt harlaglargo       port farllltl*a~    it ir not *bona'
B)u.r8bl.C.O.Yado&mll,hy           6 (0164Ol)




whiob l ouaty auditsr BhSllbo oallodupoato prf*a muohadditiorl *or-
rioor whore the higatien blntriotIt rrporod of two ootubiec,c pot-
tiaa   of tr rouati*r; tb 8.~18.8     to k p8rfrnrd 8r8 rpoalfied am nporkr
ud lroountlmg rotioor     in addlt:oa t8 thoronw r8quind w l*r as rry b
rouonahly boldoat te tk propor l8aduot of the ~8lmo~r 8f raid d18trIot,
but it It not aado rlur what law gonrmr tho roporta ud luo umting          aor-
rlror m8w roquirrd by lam; that 18, whothor %h8 law gomnlag th* 6oaerrl
dutiu d * oouav ludit*rit roferrrdto, lr+hrthor it la *ao law which
ham to do only with u auditorfor 8 Iavigatia        Dirtalo4~ tha l rpoautioa
tx tm paid for~suoh rorrirrr it to k fiad       and dotorriwd by tb judgo lf
tho Diatritt   Court or court8 having juriodiotioa   la said oowty,    but ruoh
 emmpsnratiom is f*r 8 6ounty Auditor who ahall lbt umdrr thr pr8visioar       of
 said Artiolo 8246 andtho pr~lsions     of Title 64, bubdi~isio~ 2, th8 appli-
 oable portion l f+dxiah 18 Art1010 1687 lf V*rnoa18 Ammtatod Civil Matutm
 ud road8 as follmr

               *Ia all ooumtiar whioh have or may hair a Cmmty Auditor
        and r*atr1aiag a populati*n of lao humdrodtom thouraad(110,000)
        ore more, 88 thorn bp the pro8eding ?*donl Cams, rad ia Pl
        8ountlar havlag a p8pulati.a     of n*t l*ar thu thlrty-oight
        thourud (S8,OOO) nbr mora thu thirtp           ht th8usand throa hue
        drod fifty (SB,SSO).,   looordimgto tbo la*  'e Fodoml Coasur,ati
        iawhiah    r*uat188 thrrr 8xirta 8r ia whir6 two may k lr o a to d
        lq impmmmont, mrrlgatioa,        draiaago, or rud or Irrigation
        dirtriot,   or say rthor lharaetorof dIrtri& baring for ita pur-
        poao ths   rxpmdituro   lf publir fuadr f8r imprwamsat purp8800,
        8r for lmprowmomtr 8t uy klad whoth*r dorimd frmtho            irauur*
        of br& or through w lharaotor of 8poolU a##*s~zt,              th8
        Couaty Auditor ahall lraraiao ruoh oatrol over th* fiauoor           of
         laid dirtriot   *a huoimdtor    provided.*

          It dll   k motod th*t raid kfiolo 1667 lppli*a l    aly la rou8tior
hwimg a population of 110,000 or ~or8 a8d, 81888 tho tatal p8pu.lati.a of
the ooumtlr* omp8siag tks lkvl@ior Di8tr18t rofrrmd t* la y8ur roqu*+t
la l aly 32,062, am ohm bg th8 F*d*ral Coarur of 1940; raid 8tatutr doom
not apply to uoh &vig*tioa       Diatrlrt. Ilaid Art1rlr 8246 la furthortoo
umoortal~ 8nd itiofimlte     as to tho amouat lf o8mpomaatioa te k allowed for
suah s*rv1ror am it proridar that tb muir\ar amoust #hall not axaud the
amn maw king p&d, but it door sot mot i*rth *v rrltrrio~w rhlsh raid
8m*urt au b dotrlalnd;~thatl8,        whore any aaou8t la n8w botig paid, to
whom or v *oat. B*rid*r, thor8 la aothiag ia arid strtuk that will apply
 rpooifloally    to a iowly lroatod higatioa    Dirtriat m8h am yea rofurod
to la your roquort. Thon~bimg w ether atatutorth al              t
                                                                ttrpt   to prorido
th* rom1oor ri a rmaty auditorfor 8 Hmigatioa Distri8t auoh am that                  ,
 rotorrodto ia your roquoat,ud Art1010 8246 blq           too IadofiaiC    ad
wo o r tdm    to b lf.uy fores ud lff*ot, it 18 o ur     lpiaioat&t your first
 quostioa rhould k, aad it la, umrad         la thr aogatirro
muorablo     0. e. mmd08hU1,     Rgo 4 (e=MOl)




       ~1.1.       8262h, 8.8M.B    as, i8 la part am f0118n:

             “The oouuty trmaurrr #hall lx*outo a pod and suffi-
       oiomt bnd, pyahlo to the navigation ami o8nal cplllssioa-
       or8 of much distriot,   In a als lquU b trioa    the muwat of
       furdo ho rill ham in him ham38 as troarwr of such district,
       at 8ny Umo as latlaatod by said navigation and canal comnis-
       lionars, such bmd to bo oonditicaod for the faithful     per-
       fomanao of his duties as troasuror    of much district  and to
       bs approved Iy maid navigation snd canal cmmissionor8~
       provldod, khsnowr aw bonds aro voted by such navigation
       diatrl8t th8 oounty treasurer before roooiving tho prooooda
       of sale thoroof shall execute additional   good and suffici-
       ant bDnd payable to the navigation and canal camni8sioners
       of ruoh distrirt   la th8 am equal to twiae ths am8uat of
       bend8 88 isNed, whioh bud shU1 liko~so       k oonditiomd
       ud 8ppr8wd am lforoaald, but rush additional !nnd shall
       B& to rguired aftor au& treasurer shall h8w prop8rly
       dirIurrod tha pro88odr of suoh bead issue     . . .’

        The pravirionr  of thir rtatuto roquiro thr bond of a county troas-
ur uk b sla a na mo unt  lqtml to twie8 the Mount of fund8 ha mill haw in
his hand8 am troasuror of said distri8t,   at any tim8 latismtod by said
navigation ud o8nU oonmisaioaor8, as rnll am trlw tho mount of bond8
to be irs\nd by the dirtriot;   therefore, it is our opinion that you sooond
question rh8uld be, and the ama is, lnaw8rad in the nogatiw,

           Trusting that thir 8atitfaottorily      la swo r a   your inquir,   wo remain

                                                   Very truly      your*,

                                                ATTOFUBY   GENW       CF TEXAS


                                                Ey /a/     Jam. 8. Baasott

                                                            Jar. 1. Bassett

 JIIB/JCP,ogn

 APPROVED FEB 26, 1946
 /a/ cARlO LSRLEY
 FIRST ASSISIAWT                                     OpiniF~ttoo
 ATTORNEYGLWRAL                                           By BtB Chatrmsn